Case 2:20-cv-00014-JPJ-PMS Document 50 Filed 01/04/21 Page 1 of 3 Pageid#: 311




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (Big Stone Gap Division)

 MELINDA SCOTT,
                                  Plaintiff,

 v.                                                  Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                           Defendant Joshua Moon’s Opposition to
 SOCIAL SERVICES, et al.,                            Motion filed at Dkt. No. 43
                                  Defendants.



      NOW COMES Joshua Moon, and opposes the Plaintiff’s “Motion to Quash and Dismiss

 Defendant's Request to Vacate Previous Orders and for the Issuance of a Protective

 Order/Stay/Other Relief,” which is filed at Dkt. No. 43. In opposition, Defendant Moon states as

 follows:

      1. The Plaintiff has a curious habit of filing cross-motions, rather than simple oppositions to

         Motions. See, e.g., Dkt. Nos. 29, 36, and 43. Undersigned counsel originally understood

         the Plaintiff’s cross-motions to be mis-captioned oppositions to defense motions and

         simply filed a reply brief. See Dkt. No. 30.

      2. However, it now appears that the Plaintiff intends for her cross-motions to stand on their

         own rather than for them to serve as simple opposition briefs. Ms. Scott has filed at least

         one reply in support of her cross-motions which would otherwise constitute an

         unauthorized sur-rebuttal. See Dkt. No. 44 (addressing both the merits of setting aside

         default and the merits of a purported “Motion to Strike”).

      3. Defendant Moon moved for an extension of time to respond to the Plaintiff’s Motion

         filed at Dkt. No. 43. See Dkt. No. 45. Because the Court has not yet ruled on that Motion
Case 2:20-cv-00014-JPJ-PMS Document 50 Filed 01/04/21 Page 2 of 3 Pageid#: 312




        and because undersigned counsel does not wish to violate the timelines imposed by Local

        Rule 11(c)(1), Defendant Moon feels obligated to respond to the Plaintiff’s Motion.

    4. The Plaintiff cites no authority for the proposition that a court can “dismiss” or “quash” a

        defense motion, and the defense is aware of no such authority. The Plaintiff has not filed

        an opposition to the defense motion filed at Dkt. No. 35, and has not requested that the

        Court deny any defense motion. Instead, Plaintiff only requests that this Court “grant

        Plaintiff her 14th Amendment right to equal access to the courts,” among other relief.

        Dkt. No. 43, p. 13. Defendant Moon respectfully submits that the Constitutional

        protections of the 14th amendment apply to Ms. Scott by their own force and that this

        Court has neither the power to grant those right nor the power to abrogate them.

    5. To the extent that Ms. Scott may have intended her motion filed at Dkt. No. 43 to serve

        as an opposition to the defense motion filed at Dkt. No. 35, Defendant Moon rests on his

        earlier filing and respectfully submits that Ms. Scott’s latest filings only underscore the

        importance of ensuring this case is adjudicated in an orderly and expeditious manner,

        despite the Plaintiff’s proclivity for motions practice.

 WHEREFORE, Defendant Moon requests that this Court deny the Plaintiff’s Motion filed at

 Dkt. No. 43 and either grant the defense motion filed at Dkt. No. 35 or order the Plaintiff to file

 an opposition to that Motion which will permit the defense to respond appropriately.

                Respectfully submitted this the 4th day of January, 2021,

                                               JOSHUA MOON
Case 2:20-cv-00014-JPJ-PMS Document 50 Filed 01/04/21 Page 3 of 3 Pageid#: 313




 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB # 87482
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: 202-802-1948
 Email: MatthewDHardin@protonmail.com



                                       Certificate of Service

         I hereby certify that I will file a true and correct copy of the foregoing document with the
 Court’s CM/ECF system, which will electronically serve counsel of record. I have also deposited
 a true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
 prepaid, directed to:

                        Melinda Scott
                        2014PMB87
                        Post Office Box 1133
                        Richmond, VA 23218

        Dated: January 4, 2021

                                       /s/Matthew D. Hardin
                                       Matthew D. Hardin
                                       Counsel for Joshua Moon
